— In an action to foreclose a mortgage, the defendant Albert Hinds appeals from a decision of the Supreme Court, Queens County (Kitzes, J.), dated December 3, 2009.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from a decision (see Deutsche Bank Natl. Trust Co. v Pestano, 71 AD3d 1075 [2010]; Citicorp Trust Bank, FSB v Vidaurre, 71 AD3d 942, 943 [2010]; Schicchi v J.A. Green Constr. Corp., 100 AD2d 509, 509-510 [1984]). Skelos, J.P., Balkin, Leventhal and Sgroi, JJ., concur.